Citation Nr: 1740797	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  11-02 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

1.  Entitlement to an initial evaluation in excess of  70 percent for service-connected traumatic brain injury (TBI).

2.  Whether the reduction of a TBI evaluation from 70 percent to 10 percent, effective May 28, 2014, was proper.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran had active service from May 1971 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  The RO, in pertinent part, awarded service connection for traumatic brain injury (TBI) and assigned a 40 percent evaluation effective October 30, 2009.  The Veteran disagreed with both the effective date and initial evaluation assigned. 

In July 2011, the RO awarded an increased 70 percent evaluation for TBI retroactive to October 30, 2009.  The issue remains in appellate status as less than the maximum benefit available was awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).

In March 2014, the Board denied an effective date prior to October 30, 2009, for the award of service connection for TBI.  The issue of increased initial evaluation for TBI was remanded for further development.  

In March 2017, the RO decreased the disability evaluation for TBI from 70 percent to 10 percent effective May 28, 2014.  The reduction was also noted in the supplemental statement of the case (SSOC) dated the same date as the March 2017 rating decision.  Thereafter, the Veteran disagreed with the reduction.  Considering the procedural history above, the Board finds that the Veteran has disagreed with the propriety of the reduction of the disability rating of his TBI.  A statement of the case (SOC) has not been issued regarding the propriety of the reduction of the disability rating assigned to TBI.  In the remand below, the Board will request that an SOC be issued as to this issue.

The Board notes that in the March 2017 rating decision, the RO also increased the evaluation for adjustment disorder with depressed mood from 30 percent to 70 percent effective May 28, 2014.  The Veteran was notified of the decision on March 24, 2017.  He disagreed with effective date assigned and an SOC was issued in April 2017.  The Veteran has until March 24, 2018, the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, to file a substantive appeal.  38 C.F.R. § 20.302(b). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the matter of the propriety of the reduction for TBI from 70 percent to 10 percent the AOJ has not issued an SOC as to the propriety of the reduction, i.e. providing the laws and regulations detailing the procedural protections for rating reductions.  In such circumstances the Board is required to remand the matter for issuance of an SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  This matter is not now before the Board, and will only be before the Board if the Veteran timely files a substantive appeal after an SOC is issued.

The issue of entitlement to an increased initial disability rating for TBI is inextricably intertwined with the propriety of the reduction of the disability rating for TBI being remanded herein.  Therefore, the Board will defer action on this issue. 

Accordingly, the case is REMANDED for the following action:

1.  Regarding the matter of the propriety of the reduction for TBI, review the determination and if it remains denied, issue an appropriate SOC in the matter providing the laws and regulations detailing the procedural protections for rating reductions.  The Veteran and his attorney should be advised of the time limit for perfecting the appeal, and afforded the opportunity to do so.  If this occurs, the matter should be returned to the Board for appellate review.

2.  Then review the record and readjudicate the issue of entitlement to an initial evaluation in excess of 70 percent for TBI.  

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




